Exhibit 10(eee)
(BANK OF AMERICA LOGO) [g25571g2557110.gif]
July 31, 2009
Ms. Sallie L. Krawcheck
[ADDRESS REDACTED]
Dear Sallie:
We are pleased that you are considering joining Bank of America Corporation
(“BAC” or the “Company”) in New York. This letter confirms the terms of our
offer with respect to your planned employment, effective August 4, 2009. You
will join the Company as President, Global Wealth and Investment Management,
reporting to Kenneth D. Lewis, Chief Executive Officer of Bank of America
Corporation. The details of our offer are outlined below.
Compensation

    Signing Bonus

  •   You will receive a signing bonus of One Million Four Hundred Seventy
Thousand Dollars ($1,470,000) within forty-five (45) days of your Start Date.
This bonus is being paid to encourage you to accept our offer and to remain
employed with the Company for at least a year. This bonus payment must be repaid
to the Company within thirty (30) days should you voluntarily terminate your
employment within twelve (12) months of your receipt of payment, or in the event
you are terminated for “Cause” (as defined below) as is reflected in the
attached Reimbursement Agreement (for Signing Bonuses and Supplemental
Payments).

    Base Salary

  •   You will receive an annual base salary of Nine Hundred Fifty Thousand
Dollars ($950,000), payable on a semi-monthly basis in accordance with the
Company’s normal payroll practices.

Restricted Stock Award

  •   In addition, you will receive a Restricted Stock Award with a value of
Three Million Dollars ($3,000,000) payable as described below. The award date
will be January 15, 2010.     •   Provided you remain continuously employed by
the Company or any of its affiliates this Restricted Stock Award will vest and
be fully payable on the third anniversary of the award date.     •   You will
receive a detailed package related to this restricted stock award shortly after
the award date. This package will contain the specific terms of your award,
including vesting and forfeiture provisions, and will in all events be the
governing document for your award.

 



--------------------------------------------------------------------------------



 



Ms. Sallie L. Krawcheck
July 31, 2009
Page 2
Performance Incentive Awards

•   You will be eligible to participate in a Bank of America Corporation
performance incentive plan. Performance incentive awards granted under such
plans (“Performance Incentive Awards”) acknowledge exceptional performance and
are intended to attract and retain top talent for the Company.   •   For
performance year 2009, you will be eligible to receive a Performance Incentive
Award with a target value of Two Million Two Hundred Thousand Dollars
($2,200,000). Any such 2009 Performance Incentive Award you may ultimately
receive will be provided in the form of a restricted stock award granted in
February 2010. Provided you remain continuously employed by the Company or any
of its affiliates and receive such a Restricted Stock Award, the Award will vest
and be fully payable on the third anniversary of the award date. You will
receive a detailed package related to this restricted stock award shortly after
the award date. This package will contain the specific terms of your awards,
including vesting and forfeiture provisions, and will in all events be the
governing document for your award.   •   For performance year 2010, you will be
eligible to receive a Performance Incentive Award with a target value of Eight
Million Fifty Thousand Dollars ($8,050,000). This target is comprised of a
Restricted Stock Award with a target value of Three Million Six Hundred Thirty
Thousand Dollars ($3,630,000) granted in February 2011 and a cash payment with a
target value of Four Million Four Hundred Twenty Thousand Dollars ($4,420,000),
payable in February 2011. Provided you remain continuously employed by the
Company or any of its affiliates and receive a Restricted Stock Award for
performance year 2010, the award will vest and be fully payable on the third
anniversary of the award date. You will receive a detailed package related to
this restricted stock award shortly after the award date. This package will
contain the specific terms of your award, including vesting and forfeiture
provisions, and will in all events be the governing document for your award.   •
  The target Performance Incentive Awards noted above, whether in the form of
restricted stock or cash, are not a commitment for a Performance Incentive Award
of any particular dollar amount. Your eligibility for an award and the actual
value of any such award will be determined in the sole discretion of the Company
and therefore could be greater or less than the stated target amount based upon:
[1] your overall level of performance and the satisfactory performance of your
job objectives; [2] the performance and contributions of your line of business
and / or group; and [3] the overall success of the Company.   •   In order to be
eligible to receive a Performance Incentive Award, including for performance
year(s) 2009 and 2010, you must remain continuously employed by the Company or
any of its affiliates in good standing through the date the award is actually
granted. Except as otherwise specifically provided herein, in the event that you
voluntarily resign your employment, or the Company terminates your employment
for any reason, you are not eligible for and shall not be entitled to receive
any additional compensation other than the continuation of your base salary
through your separation date, and payment of accrued but unused vacation.   •  
Although generally granted in February following the close of the applicable
performance year, a portion of this award is offered to you as incentive to
encourage you, as a valued associate, to remain employed by the Company.
Therefore, Performance Incentive Awards may be granted in any combination of
cash, a long term cash award, restricted

 



--------------------------------------------------------------------------------



 



Ms. Sallie L. Krawcheck
July 31, 2009
Page 3

    stock shares / units or other forms of compensation at the Company’s
discretion, and will be valued according to the Company’s method of valuing all
forms of compensation. The Company reserves the right in its sole discretion to
change or modify the manner or mode of delivering compensation for a performance
year, including the right to grant awards in any form that Bank of America, in
its sole discretion, deems equivalent.   •   Any award made as part of your
Performance Incentive Award is subject to the terms and conditions of the
applicable plan document and individual award agreement, if any. The Company
reserves the right to amend, modify or terminate any of its plans or programs at
any time in its sole discretion; provided, however, that no such amendment,
modification or termination will adversely affect your rights under any award
previously granted to you without your consent.

Detrimental Conduct Provisions

•   You will not be eligible to be paid any portion of the Performance Incentive
Award targets described above if you engage in “Detrimental Conduct”.   •  
Detrimental Conduct means (A) any conduct that would constitute “Cause” as
defined below or (B) any one of the following: [1] any act or omission by you
resulting or intended to result in personal gain at the expense of the Company;
[2] the improper disclosure by you of proprietary, privileged or confidential
information of the Company or a Company client or former client or breach of a
fiduciary duty owed to the Company or a Company client or former client; [3]
improper conduct by you including, but not limited to, fraud, unethical conduct,
falsification of Company records, unauthorized removal of Company property or
information, intentional violation or negligent disregard for the Company’s
policies, rules and procedures, insubordination, theft, violent acts or threats
of violence, unauthorized possession of controlled substances on the property of
the Company, conduct causing reputational harm to the Company or its clients, or
the use of the Company’s property, facilities or services for unauthorized or
illegal purposes; [4] the performance by you of your employment duties in a
manner deemed by the Company to be grossly negligent; [5] the commission of a
criminal act by you, whether or not performed in the workplace, that subjects,
or if generally known, would subject the Company to public ridicule or
embarrassment.

Eligibility for Participation in Other Benefit Plans

•   You will be or may become eligible for other benefit plans as adopted by the
Company from time to time. The terms of these plans shall be determined by the
Company or as thereafter amended. Any grants or awards made in accordance with
these plans shall be governed by the terms of the applicable plans and the grant
or award agreement provided to you at the time of issuance.

No Other Financial Commitments
Other than as expressly stated, you acknowledge that the Company has not
extended to you any further bonus or incentive-related commitments. You further
acknowledge and understand that with regard to all future bonus or
incentive-related commitments, to be effective and binding on the Company, these
commitments must be expressly and specifically agreed to in writing, and signed
by an authorized officer of the Company.

 



--------------------------------------------------------------------------------



 



Ms. Sallie L. Krawcheck
July 31, 2009
Page 4
Payments Subject To Withholdings & Deductions
The amount of any payment made to you by the Company under the terms of this
letter will be reduced by any required withholdings and other authorized
employee deductions as may be required by law or as you have elected under the
applicable benefit plans.
EESA Compliance
Notwithstanding anything herein to the contrary, the parties to this agreement
expressly acknowledge that any payment of any kind provided for by this
agreement must comply with all applicable law, including Section 111 of the
Emergency Economic Stabilization Act of 2008, as amended by the American
Reinvestment and Recovery Act of 2009, and the Interim Final Rule promulgated
thereunder (collectively, “EESA”). If any payment pursuant to this agreement
would violate applicable law in the reasonable, good faith judgment of the
Company, you agree to waive your right to, or if permissible, agree to the
deferment of, such payment and, to the extent required by the United States
Department of the Treasury (“UST”), to execute a release of any relevant company
within Bank of America and the UST from any claim arising from failure of the
Company to make, or the requirement of the Company to defer, such payment.
Cause
For the purposes of this letter, Cause shall mean: [1] your knowing act of fraud
or dishonesty in the course of your employment; [2] your conviction of (or a
plea of no contest with respect to) a crime constituting a felony; [3] your act
or omission which causes you or the Company to be in violation of federal or
state securities laws, rules or regulations, and/or the rules of any exchange or
association of which the Company is a member, including statutory
disqualification; [4] your failure to perform your essential job duties where
such failure is injurious to the Company, its business interests or its
reputation [under circumstances where you have not remedied such failure or
deficiency within thirty (30) days of the Company’s delivery to you of written
notice describing the nature of such failure or deficiency, provided such
failure or deficiency can be cured; [5] your material breach of any written
policy applicable to your employment with the Company including, but not limited
to, the Bank of America Corporation Code of Ethics or [6] your material
violation of the Company’s written Confidentiality Agreement, a copy of which is
being provided with this letter.
Notice Before Resignation / Retirement
Given the strategic importance of the position you are being offered and
irreparable harm to the Company, its client relationships, and its business
opportunities that your abrupt resignation or other voluntary departure would
likely cause, and in consideration for the considerable financial commitments
the Company extended to you pursuant to this offer of employment, you agree to
provide the Company with one hundred eighty (180) days prior written notice of
resignation, retirement or other voluntary termination of your employment. You
also agree that because your services are personal and unique and because you
will have access to and will be acquainted with Company Confidential
Information, to the fullest extent permitted by law, this notice provision will
be enforceable by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights or remedies that the
Company may have for breach of this notice provision. The Company reserves the
right to exercise its discretion with respect to the duration of this notice
period (or any portion of the notice period) but not to extend the applicable
notice period beyond the period specified, to change or remove any of your
duties, and/or require you to remain away from the Company’s premises, and/or
take such other action as determined by the Company to aid and assist in the
transition process associated with your departure.

 



--------------------------------------------------------------------------------



 



Ms. Sallie L. Krawcheck
July 31, 2009
Page 5
During this notice period you must continue to act in a manner consistent with
your obligations as a Company employee, including but not limited to your duty
of loyalty. You understand and agree that during the period after you provide
the Company with written notice of resignation, you remain an employee of the
Company and are not free to begin employment with another firm, absent the
Company’s authorized and written consent. The Company also retains the
discretion to waive the notice period (or any portion of the notice period) and
consider your resignation effective immediately, or some date prior to the end
of the notice period. In this instance, the Company will continue to pay your
current base salary for the entire notice period (not to exceed the applicable
notice period) either in lump sum or pursuant to its regular payroll practices.
Non-Solicitation and Non-Competition Restrictions

•   You agree that during your Notice Period, and for one hundred eighty
(180) calendar days after the expiration of the Notice Period, you shall not
directly or indirectly induce or solicit any employee working for the Company or
for a subsidiary or affiliate of the Company to terminate their employment with
the Company or their employment with a subsidiary or affiliate of the Company;
and   •   You agree that during your Notice Period, and for one hundred eighty
(180) calendar days after the expiration of the Notice Period, you shall not
directly or indirectly induce or solicit any client of the Company or of a
subsidiary or affiliate of the Company to terminate or modify its relationship
with the Company or with a subsidiary or affiliate of the Company.   •   You
agree that for a period of one hundred eighty (180) calendar days after the
expiration of the Notice Period, you will not engage directly or indirectly,
whether as a director, officer, employee, partner, consultant, advisor,
independent contractor or in any other capacity, in providing the same or
similar services to those you provided to the Company or a subsidiary or
affiliate of the Company to a) any competitive business identified in the Key
Associate Stock Plan in effect at the time of your separation from employment;
and b) any other business entity in the financial services industry which
provides products or services which compete with those provided by the Company
or a subsidiary or affiliate of the Company.   •   You also agree that because
your services are personal and unique and because you will have access to and
will be acquainted with Company Confidential Information, to the fullest extent
permitted by law, these non-solicitation and non-competition provisions will be
enforceable by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights or remedies that the
Company may have for breach of these provisions.

Benefits

•   You will be eligible to participate in the employee benefit plans and
programs that Bank of America offers to its associates, subject to the
provisions of those plans. These benefits include a 401(k) plan, cash balance
pension plan, and health and other welfare benefits such as medical, dental,
vision, life, and long-term disability insurance. Bank of America also offers
paid time off benefits such as occasional illness days, short-term disability,
and vacation.   •   You will be eligible to enroll in health care coverage the
first of the month after you have completed one full month of continuous
service, not counting the month you began

 



--------------------------------------------------------------------------------



 



Ms. Sallie L. Krawcheck
July 31, 2009
Page 6

    working. For example, an associate whose employment begins January 1 would
be eligible to begin coverage on March 1. To further illustrate, an associate
who begins employment on May 25 would become eligible to participate on July 1.

Should you need additional information regarding benefits or other associate
programs, feel free to contact the Personnel Center at 1.800.556.6044 (TDD
1.800.930.8044).
Indemnification
The Company agrees and confirms that your rights to indemnification shall be
governed by Bank of America’s Certificate of Incorporation, By-Laws and
applicable law.
Registration
If your new position requires registration, you will receive an e-mail
notification from the Compliance Registration & Licensing Department on your
Start Date that will contain instructions on how to complete the Registration
process. You must take the required actions steps outlined in this e-mail
immediately or you will be precluded from conducting business on behalf of the
Company. In the event your new Company e-mail account is not operational on your
first day, or you do not receive the e-mail, you must contact the registration
department before the close of business that day. If you are currently
registered but are being hired into a non-registered position at Bank of
America, N.A., you understand that your licenses will not be transferred.
No Transfer of Securities Licenses
You understand and acknowledge that your FINRA registration effectively
terminates when your broker-dealer employment with your current firm terminates.
When you begin employment with the Company, you cannot conduct any securities
business. The Company can only maintain registrations for securities activities
in which you will actively be engaged. In the event that you accept this offer
of employment, you acknowledge and understand that the Company will not transfer
and/or hold your Series 6 and Series 7 licenses, and you will not be able to
conduct any securities business for Bank of America.
Other Terms & Conditions

•   “Interim Period.” Assuming that you accept and agree to the terms of this
letter, during the period which begins immediately after you sign and date this
letter, and ends upon your actual Start Date, you acknowledge and agree that
your employment with the Company has not yet begun. You further acknowledge and
agree that your employment with the Company will begin on the Start Date when
you start work for the Company. During the described interim period, this offer
remains subject to rescission/revocation by the Company, in its sole discretion
upon discovery of conduct or behavior by you which: [i] if you were already in
the Company’s employ, would constitute Detrimental Conduct or Cause; [ii] if you
were already in the Company’s employ, would constitute a breach of the
representations and warranties set out in this letter; or [iii] such other
behavior or conduct as is plainly and materially injurious to the Company, its
business interests or its reputation.   •   Employment At Will. The terms of
this letter do not imply employment for any specific period of time. Rather, as
is the case with all employees within the Company and Bank

 



--------------------------------------------------------------------------------



 



Ms. Sallie L. Krawcheck
July 31, 2009
Page 7

    of America generally, your employment is at will. You have the right to
terminate your employment at any time with or without cause or notice, unless it
is otherwise required as stated herein, and the Company reserves for itself an
equal right, subject to the terms of this letter.   •   Background Checks. Any
offer with Bank of America is contingent upon the satisfactory completion of
various background investigations that include employment and education
verification, a federal/national and county level criminal conviction
investigation, and a FINRA Pre-Hire review. Prior to the issuance of this offer
letter you were required to sign and return the Pre-Hire Authorization, and Fair
Credit Reporting Act forms. In addition, if you have not already done so, please
complete the background investigation authorization form and return it promptly
to your Recruiting contact. All information disclosed must be accurate and
complete. You will not be permitted to begin your employment until a successful
background investigation has been completed.   •   Confidentiality Agreement.
This offer is specifically contingent upon your signing the Company’s standard
form of Confidentiality Agreement, a copy of which is being provided with this
letter.   •   Proprietary Rights and Information Agreement. This offer is
specifically contingent upon your signing the Company’s standard form of
Proprietary Rights and Information Agreement, a copy of which is being provided
with this letter.   •   Company Policies and Procedures. You hereby agree that,
effective from and after your Start Date, you will adhere to the Company’s
policies and procedures applicable to all employees generally, and / or
applicable to your position and function within the Company. Upon commencement
of your employment, you will be required to execute the Company’s standard
forms, including if you have not already done so, the Bank of America Applicant
Acknowledgment Form, and all other forms and acknowledgements required of
employees generally. These policies and procedures, which you will receive in
the context of your orientation, address, among other things, outside employment
limitations, arbitration of disputes, compliance rules and regulations, insider
trading, equal employment opportunity and sexual harassment and information
security policies. You should fully familiarize yourself with these policies and
procedures as they pertain to your employment. The Company reserves its full
discretion to change or modify its policies and procedures, or to
adopt/implement new policies.   •   Associate Investment Policy. You should also
understand as a result of your employment with the Company you may be subject to
the Associate Investment Policy which could limit or restrict your ability to
buy, sell or recommend securities on behalf of yourself, your family and other
affiliated individuals and could limit the broker dealers with whom you maintain
your accounts to those approved by the Company. This policy may also require
prior notice and/or pre-approval of personal securities related activities. You
hereby agree that, effective from and after your start date, you will adhere to
and comply with the Company’s Associate Investment Policy as directed by the
Company. If notified that you are subject to this policy, you will be required
to execute appropriate online certification acknowledging your receipt of and
compliance with the policy and must similarly report all of your brokerage
accounts.       You should also be aware that the Company has adopted a policy
relating to mutual fund advisory activities and mutual fund share sales,
trading, clearing and processing activities respecting (a) market timing of
mutual funds, (b) late trading of mutual funds, and / or (c)

 



--------------------------------------------------------------------------------



 



Ms. Sallie L. Krawcheck
July 31, 2009
Page 8

    the dissemination of information concerning Bank of America advised mutual
fund portfolio positions. You hereby agree that, effective from and after your
Start Date, you will adhere to and comply with the BAC Mutual Fund Share Trading
Policy, which can be found in the Bank of America Code of Ethics provided on the
offer acceptance Web site. A link to this site was provided above in this
letter. Shortly after your Start Date, either through web-based training via the
Associate Learning Portal or through interactive voice response system via
telephone, you will asked to acknowledge that you have read, understand and
agree to comply with the Code and the Policy.   •   Immigration Reform and
Control Act of 1986 — “Form I-9.” Any offer with Bank of America is specifically
contingent upon appropriate work authorization as described below. To comply
with the Immigration Reform and Control Act of 1986, you are required to
complete an I-9 form and provide documents confirming both your identity and
your employment eligibility. The completion of Form I-9 is a two-step process
which is outlined in the enclosed document entitled “Preparing For Your First
Day.” Under the law, your continued employment depends upon your completion of
the I-9 process. If you fail to complete the Form I-9 process before your Start
Date, Bank of America will be required to suspend your Start Date until proper
completion has been verified, or if circumstances warrant, to revoke and rescind
this offer. Please contact your Recruiter or Staffing Manager if you have any
questions regarding the completion of the I-9 process.

Outside Directorships
The Bank of America Code Corporation of Ethics provides basic guidelines of
business practice, and professional and personal conduct you are expected to
adopt and uphold as a Bank of America associate. You must avoid conflicts — or
even the appearance of conflicts — between personal interests and the interests
of Bank of America, its shareholders or customers. While it is impossible to
define every action that could be reasonably interpreted as a conflict of
interest, one area in which potential conflicts of interest may arise involves
your activities, employment or other relationships outside the Company.
Associates wishing to serve or continuing to serve as a director of an
organization that is not a wholly owned subsidiary of Bank of America or its
affiliates (“Outside Director” or “Outside Directorships”1) must receive prior
approval to do so and must comply with the procedures outlined in the Bank of
America Outside Directorship Policy as well as any additional policies in place
for your business unit and the Bank of America Code of Ethics.
The Company reserves the right to deny approval of any Outside Director position
in its sole discretion. Further, the Company may rescind any prior approval of
an Outside Directorship to avoid any actual or apparent conflict of interest, or
for any other reason deemed to be in the best interests of Bank of America.
If you hold any Outside Directorships in any organization prior to your Start
Date, you agree and represent to the Company that no later than fifteen
(15) business days prior to your Start Date you will have disclosed fully and
completely the nature and extent of your Outside Directorships to your Staffing
contact. Please provide the requested information on the attached Outside
Directorships Disclosure Form.
 

1   “Outside Directorships” include all directorships or board memberships or
committee memberships you hold at the time you sign this letter.

 



--------------------------------------------------------------------------------



 



Ms. Sallie L. Krawcheck
July 31, 2009
Page 9
Further, in the event the Company denies approval of your Outside Director
position, you agree that you will immediately effect your resignation from the
Outside Directorship and promptly complete whatever additional documentation may
be required to effect your resignation(s).
Representations & Warranties

•   “Garden Leave” / Notice Period Obligations. By signing this letter, you
represent to the Company that your acceptance of this offer and agreement to
accept employment with the Company under these terms will not conflict with,
violate or constitute a breach of any employment or other agreement to which you
are a party and that you are not required to obtain the consent of any person,
firm, corporation or other entity in order to accept this offer of employment.  
•   Solicitation of Business and Former Colleagues. You further warrant and
represent that you are not subject to any restrictive covenants or other
continuing obligations that in any way restrict your ability to engage in or
solicit any business of any type engaged in by the Company, or to participate in
any recruiting or staffing efforts on behalf of the Company.   •  
Non-Disclosure of Confidential, Business and Proprietary or Trade Secret
Information. You further represent and agree that you will not knowingly use or
otherwise disclose any confidential, business and proprietary or trade secret
information obtained as a result of any prior employment, unless specifically
authorized to do so by your former employer(s). You should clearly understand
that this provision of this letter should be regarded as this Company’s explicit
instruction for you not to use or disclose this information in breach and/or
violation of your representations and agreement.   •   Full Documentation of
Prior Compensation. You also represent that to the extent requested, you have
provided the Company with full and accurate documentation of your prior
compensation as well as documentation reflecting your unvested and foregone
stock options, restricted stock and/or cash that has or may be forfeited for
which the Company will compensate you under the conditions described in this
letter.   •   Confidentiality. You agree that to the fullest extent permitted by
law, the circumstances surrounding the negotiation of, and the specific terms of
this letter, and any and all actions by the Company and you in accordance
therewith are strictly confidential and, with the exception of your counsel,
legal advisor, tax advisor, immediate family, or as required by applicable law
in connection with your seeking to enforce your rights hereunder, have not and
shall not be disclosed, discussed, or revealed to any other persons, entities or
organizations, whether within or outside the Company, without the prior written
approval of the Company. You further agree to take all reasonable steps
necessary to ensure that confidentiality is maintained by any of the individuals
or entities referenced in this paragraph to whom disclosure is authorized.

This letter and the attachments referenced herein constitute the complete
understanding between you and the Company concerning the subject matter(s)
addressed, and they supersede any prior oral or written understanding regarding
the terms and conditions of your employment with the Company. No oral
modifications to the commitments made herein shall be valid. Any changes to
these terms must be in writing and signed by you and an authorized
representative of the Company.

 



--------------------------------------------------------------------------------



 



Ms. Sallie L. Krawcheck
July 31, 2009
Page 10
Sallie, we believe that you are capable of making an outstanding contribution
and that we can offer you a challenging and rewarding career at Bank of America.
If you have any questions regarding the contents of this letter, the policies
and procedures referenced herein, or if there is any way I can help you further,
please do not hesitate to call.

     
Sincerely
  Accepted and Agreed:
 
   
 
   
/s/ Andrea Smith
  /s/ Sallie Krawcheck
Andrea B. Smith
  Sallie L. Krawcheck
Senior Human Resources Executive
   
 
   
 
  Dated: 8/3/09
Anticipated Start Date: August 4, 2009
   

Attachments:

  •   Reimbursement Agreement     •   Bank of America Corporation, Code of
Ethics and General Policy on Insider Trading     •   Bank of America, Protection
of Bank of America Confidential Information and Employee and Customer
Relationships and Acknowledgement of Policy Concerning Notice Before Resignation
/ Retirement     •   Proprietary Rights and Information Agreement     •   Bank
of America Outside Directorship Policy

 